DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 (2 copies) and January 16, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 34 is/are objected to because of the following informalities:  
In regards to claim 34, at line 3, the limitations “Providing plural similarly thermographic temperature sensing devices” should apparently read --providing plural similarly thermographic temperature sensing devices--.
Appropriate correction is required.
Double Patenting
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-24, 29 & 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, at line 1, the limitation “the foam platform” lacks sufficient antecedent basis.
In regards to claim 8, at line 1, the limitation “the colorant” renders the claim indefinite; for example, from the limitation “at least one colorant” at line 16 of claim 1 from which the claim depends, it is unclear whether or not the device includes one or more than one colorant.
In regards to claim 15, at line 1, the limitation “the activator” lacks sufficient antecedent basis.
In regards to claim 17, the limitations “wherein the thermographic composition further comprises a second dye” renders the claim indefinite; for example, while the claim calls for a “second dye,” it is unclear whether the claim calls for a first dye or whether the term “second dye” refers to some class and/or type of dye.
In regards to claim 22, the limitations “the thermographic” render the claim indefinite; for example, it is unclear whether the term refers to the “the thermographic composition” from claim 17 from which the claim depends.
claim 23, the limitations “the thermographic” render the claim indefinite; for example, it is unclear whether the term refers to the “the thermographic composition” from claim 17 from which the claim ultimately depends.
In regards to claim 24, the limitation “the thermographic compositions” renders the claim indefinite; for example, from the limitations “the thermographic composition” in claim 17 from which the claim ultimately depends, it is unclear whether or not there is one or more than one thermographic composition. 
In regards to claim 29, at line 1, the limitation “the foam platform” lacks sufficient antecedent basis.
In regards to claim 33, at line 1, the limitations “the lobes platform” lack sufficient antecedent basis; and at line 2, the claim ends without a period and may be incomplete.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-22, 25-29 & 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US 6,086,247) in view of Hof et al. (US 4,362,645).
In regards to claim 1, Von Hollen discloses a device (i.e., differential temperature sensor) for measuring temperatures at one or more regions on a human being, the device comprising:

a temperature sensing module 18 disposed on the first surface of the platform 10 (see at least figs. 1 & 4-5), and 

    PNG
    media_image1.png
    377
    348
    media_image1.png
    Greyscale

a plurality of linear arrays 19A-19N comprising a plurality of spaced apart recesses defined in the top surface (see at least abstract, figs. 1-5, col. 4, lines 1-4 & 56-67, col. 5, lines 2-7 & 39-67; col. 6, lines 19-28).
Von Hollen discloses a device, as described above, that fails to explicitly teach a device with the module comprising: a heat conducting substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; and
a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one colorant, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye.
However, Hof et al. teach that it is known to provide a device with the temperature sensing module (see at least abstract) comprising: a heat conducting substrate (i.e., aluminum foil) having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses (i.e. cavities 13, 36) defined in the top surface; a protective layer of material (i.e., polyisobutylene surface coating layer; col. 53, lines 1-12) disposed on the top surface of the heat conducting substrate (i.e., aluminum foil); 

    PNG
    media_image2.png
    168
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    272
    media_image3.png
    Greyscale

a thermographic composition disposed in each recess (i.e. cavity); and a transparent sealing layer (i.e., transparent cover sheet means or a plastic transparent cover means, see at least col. 41, lines 54-60) disposed over the heat conducting substrate (i.e., aluminum foil) to seal each recess (i.e., cavity), wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB) (see col. 8, lines 52-64; col. 10, lines 36-68; col. 11, lines 1-24; col. 37, lines 38-42); and 2) at least one colorant 1, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye (see at least col. 11, lines 1-24; col. 14, lines 5-35; col. 52, lines 12-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen with the module comprising: a heat conducting substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; and a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2)    at least one colorant, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Von Hollen discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein a difference between respective thermographic composition melting points of adjacent linear arrays is in a range of 0.2°F to 1.0°F. However, Hof et al. teach that it is known to provide a device wherein a difference between respective thermographic composition melting points of adjacent linear arrays is in a range of 0.2°F to 1.0°F (see at least col. 11, lines 25-48; col. 15, lines 39-63; col. 34, lines 57-65; col. 35, lines 19-32 and col. 36, lines 15-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein a difference between respective thermographic composition melting points of adjacent linear arrays is in a range of 0.2°F to 1.0°F as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions, which undergo a change of state rapidly over a very narrow temperature range such as a clinical temperature range (see at least col. 11, lines 25-48 of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Von Hollen discloses a device, as described above in claim 1, that fails to explicitly teach a device, wherein the diagnostically relevant temperature range is about 88°F to about 106.7°F. However, Hof et al. teach that it is known to provide a device wherein the diagnostically relevant temperature range is about 88°F to about 106.7°F (see at fig. 6; col. 10, lines 36-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein the diagnostically relevant temperature range is about 88°F to about 106.7°F as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions, which undergo a change of state rapidly over a very narrow temperature range such as a clinical temperature range (see at least col. 11, lines 25-48 of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Von Hollen discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points. However, Hof et al. teach that it is known to provide the device wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points (see at fig. 6; col. 10, lines 36-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions, which undergo a change of state rapidly over a very narrow temperature range such as a clinical temperature range (see at least col. 11, lines 25-48 of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Von Hollen discloses a device of claim 15, wherein the temperature sensing module 18 covers less than all of the first surface of the platform 10 (see at least figs. 1 & 4-5).
In regards to claim 6, while Von Hollen discloses a device with alternate linear arrays 19A-19N of recesses (see at least figs. 1 & 3), Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein alternate linear arrays of recesses have different numbers of recesses. However, since Von Hollen teaches that the number of indicators as well as the temperature range and temperature gradations may vary, i.e., eight to fourteen indicators per quadrant covering the predetermined temperature range (see at least col. 6, lines 1-6 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein alternate linear arrays of recesses have different numbers of recesses since doing so would provide a varying number of indicators as well as the temperature range and temperature gradations, i.e., eight to fourteen indicators per quadrant covering the predetermined temperature range.
In regards to claim 7, Von Hollen discloses a device of claim 1, wherein a hole 14 is defined at a center of the foam platform 10 and the linear arrays 19A-19N of recesses are radially arranged with respect to the center of the platform 10 (see at least figs. 1 & 4-5; col. 4, lines 56-67).
In regards to claim 8, Von Hollen discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein the colorant comprises a dye. However, Hof et al. teach that it is known to provide a device wherein the colorant 1 comprises a dye (see at least col. 17, lines 42-54; col. 18, lines 5-51 & 56-68; see Table 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein the 
colorant comprises a dye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Von Hollen discloses a device, as described above in claim 8, that fails to explicitly teach a device wherein the dye comprises a leuco dye. However, Hof et al. teach that it is known to provide a device wherein the dye comprises a leuco dye (see at least col. 30, lines 66-68). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the dye comprises a leuco dye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Von Hollen discloses a device, as described above in claim 8, that fails to explicitly teach a device wherein the dye comprises lactone-containing dye. However, Hof et al. teach that it is known to provide a device wherein the dye comprises lactone-containing dye (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the dye comprises lactone-containing dye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Von Hollen discloses a device, as described above in claim 10, that fails to explicitly teach a device wherein the lactone-containing dye is crystal violet lactone. However, Hof et al. teach that it is known to provide a device wherein the lactone-containing dye is crystal violet lactone (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the lactone-containing dye is crystal violet lactone as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Von Hollen discloses a device, as described above in claim 8, that fails to explicitly teach a device wherein the thermographic composition further comprises an activator. However, Hof et al. teach that it is known to provide a device wherein the thermographic composition further comprises an activator (i.e., one or more acids) (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the thermographic composition further comprises an activator as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Von Hollen discloses a device, as described above in claim 12, that fails to teach a device wherein the activator comprises an organic acid having a pKa of about 4 to about 12. However, Hof et al. teach that it is known to provide a device wherein the activator comprises an organic acid having a pKa of about 4 to about 12 (i.e., about 8 to about 12) (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the activator comprises an organic acid having a pKa of about 4 to about 12 as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Von Hollen discloses a device, as described above in claim 13, that fails to explicitly teach a device wherein the organic acid is selected from the group consisting of phenol, bisphenol A, arachidic acid, pyrocathechol and 3-nitrophenol, and combinations of two or more thereof. However, Hof et al. teach that it is known to provide a device wherein the organic acid is selected from the group consisting of phenol, bisphenol A, pyrocathechol and 3-nitrophenol, and combinations of two or more thereof (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the organic acid is selected from the group consisting of phenol, bisphenol A, pyrocathechol and 3-nitrophenol, and combinations of two or more thereof as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Von Hollen discloses a device, as described above in claim 8, that fails to explicitly teach a device wherein the thermographic composition further comprises a second dye. However, Hof et al. teach that it is known to provide the device wherein the thermographic composition further comprises a second dye (i.e., one or more dyes) (see at least col. 18, lines 5-51; col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the thermographic composition further comprises a second dye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Von Hollen discloses a device, as described above in claim 17, that fails to explicitly teach a device wherein the second dye is an anthraquinone dye. However, Hof et al. teach that it is known to provide a device wherein the second dye is an anthraquinone dye (see at least col. 18, lines 17-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the second dye is an anthraquinone dye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Von Hollen as modified by Hof et al. discloses a device    of claim 18, wherein the anthraqinone dye is (1-methylamino)anthraquinone. However, since Hof et al. teach that it is known to provide a device wherein the second dye is an anthraquinone dye (see at least col. 18, lines 17-29), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the anthraqinone dye is (1-methylamino)anthraquinone as claimed since (1-methylamino)anthraquinone is only one of a few known-types of anthraquinone used as a dye. 
In regards to claim 20, Von Hollen discloses a device, as described above in claim 17, that fails to explicitly teach a device, wherein the second dye is an azo compound. However, Hof et al. teach that it is known to provide a device wherein the second dye is an azo compound (see at least Table 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the second dye is an azo compound as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 21, Von Hollen as modified by Hof et al. discloses a device, as described above in claim 20, that fails to explicitly teach a device wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol. However, since Hof et al. teach that it is known to provide a device wherein the second dye is an azo compound (see at least Table 2), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol  as claimed since 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol is only one of a few known-types of azo compounds used as a dye. 
In regards to claim 22, Von Hollen discloses a device, as described above in claim 17, that fails to explicitly teach a device wherein the first dye is crystal violet lactone, the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol, and the thermographic further comprises arachidic acid. However, Hof et al. teach that it is known to provide a device wherein the first dye is crystal violet lactone (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the first dye is crystal violet lactone as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). Von Hollen as modified by Hof et al. discloses a device, as described above, that fails to explicitly teach a device wherein the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol. However, since Hof et al. teach that it is known to provide a device wherein the second dye is an azo compound (see at least Table 2), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol  as claimed since 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol is only one of a few known-types of azo compounds used as a dye. Von Hollen as modified by Hof et al. discloses a device, as described above, that fails to explicitly teach a device wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol. However, since Hof et al. teach that it is known to provide a device wherein the thermographic further comprises arachidic acid. second dye is an azo compound (see at least Table 2), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol  as claimed since 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol is only one of a few known-types of azo compounds used as a dye.
In regards to claim 25, Von Hollen discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein the at least one colorant comprises a pigment. However, Hof et al. teach that it is known to provide a device wherein 
the colorant 1 comprises a pigment (i.e., dye) (see at least col. 17, lines 42-54; col. 18, lines 5-51 & 56-68; see Table 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein the colorant comprises a pigment as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 26, Von Hollen discloses a device (i.e., differential temperature sensor) for measuring temperatures at one or more regions on a human being, the device comprising:
a platform 10 comprising foam material having a first surface and a second surface, wherein the platform 10 is shaped to define a plurality of lobe areas (10A, 10B, 10C; 30A, 30B, 30C) (see at least figs. 1 & 4-5);
medical grade adhesive 16 disposed on the first surface of the platform 10 (see at least col. 5, lines 8-31);

    PNG
    media_image1.png
    377
    348
    media_image1.png
    Greyscale

a temperature sensing module 18 disposed on each lobe area (10A, 10B, 10C; 30A, 30B, 30C) on the first surface of the platform 10 (see at least figs. 1 & 4-5), 
a plurality of linear arrays 19A-19N comprising a plurality of spaced apart recesses (i.e., cavities),
a releasable cover layer 22 (see at least col. 6, lines 19-28), having a shape corresponding to the platform 10, provided over the device and releasably attached to the first surface of the platform 10 by the adhesive at the periphery (see at least abstract, figs. 1-5, col. 4, lines 1-4 & 56-67, col. 5, lines 2-7 & 39-67; col. 6, lines 19-28).
Von Hollen discloses a device, as described above, that fails to explicitly teach a device with each temperature sensing module comprising: a heat conducting substrate disposed on the first surface of the platform, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one colorant, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye. 
However, Hof et al. teach that it is known to provide a device with each temperature sensing module (see at least abstract) comprising: a heat conducting substrate (i.e., aluminum foil) disposed on the first surface of the platform 40, the substrate (i.e., aluminum foil) having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses (i.e., cavities 13, 36) defined in the top surface (see at least fig. 11); a protective layer of material (i.e., polyisobutylene surface coating layer; col. 53, lines 1-12) disposed on the top surface of the heat conducting substrate (i.e., aluminum foil); a thermographic composition disposed in each recess (i.e., cavity 13, 36); a transparent sealing layer (i.e., transparent cover sheet means or a plastic transparent cover means, see at least col. 41, lines 54-60) disposed over the heat conducting substrate to seal each recess (i.e., cavity 13, 36), wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB) (see col. 8, lines 52-64; col. 10, lines 36-68; col. 11, lines 1-24; col. 37, lines 38-42); and 2) at least one colorant 1, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye (see at least col. 11, lines 1-24; col. 14, lines 5-35; col. 52, lines 12-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen with each temperature sensing module comprising: a heat conducting substrate disposed on the first surface of the platform, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one colorant, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 27, Von Hollen discloses a device of claim 26 wherein the thermographic compositions in the recesses in any one linear array 19A-19N are identical and have a same melting point within a diagnostically relevant temperature range (see at least fig. 3 and col. 5, lines 62-67). 
In regards to claim 28, Von Hollen discloses a device, as described above in claim 30, that fails to explicitly teach a device wherein the plurality of linear arrays is arranged in an order corresponding to sequentially increasing thermographic composition melting points within the diagnostically relevant temperature range. However, Hof et al. teach that it is known to provide a device wherein the plurality of linear arrays is arranged in an order corresponding to sequentially increasing thermographic composition melting points within the diagnostically relevant temperature range (see at fig. 6; col. 10, lines 36-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein the plurality of linear arrays is arranged in an order corresponding to sequentially increasing thermographic composition melting points within the diagnostically relevant temperature range as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions, which undergo a change of state rapidly over a very narrow temperature range such as a clinical temperature range (see at least col. 11, lines 25-48 of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 29, Von Hollen discloses a device of claim 1, wherein a hole 14 is defined at a center of the foam platform 10 and the linear arrays 19A-19N of recesses are radially arranged with respect to the center of the platform 10 (see at least figs. 1 & 4-5; col. 4, lines 56-67).
In regards to claim 32, Von Hollen discloses a device (i.e., differential temperature sensor) for measuring temperatures at one or more regions on a human being, the device comprising:
a platform 10 comprising foam material having a first surface and a second surface, wherein the platform 10 is shaped to define a plurality of lobe areas (10A, 10B, 10C; 30A, 30B, 30C) (see at least figs. 1 & 4-5);

    PNG
    media_image1.png
    377
    348
    media_image1.png
    Greyscale

a plurality of linear arrays 19A-19N comprising a plurality of spaced apart recesses (i.e., cavity);
a temperature sensing module 18 disposed on each lobe area (10A, 10B, 10C; 30A, 30B, 30C) on the first surface of the platform 10 (see at least figs. 1 & 4-5), 
wherein at least one of the lobes of the platform 10 is conformable to a shape of a human breast, and wherein another of the lobes of the platform 10 is conformable to a shape other than a human breast (see at least abstract, figs. 1-5, col. 4, lines 1-4 & 56-67, col. 5, lines 2-7 & 39-67; col. 6, lines 19-28).
Von Hollen discloses a device, as described above, that fails to explicitly teach a device with each temperature sensing module comprising: a heat conducting substrate disposed on the first surface of the platform, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1)    a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one colorant, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition,
wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye.
However, Hof et al. teach that it is known to provide a device with each temperature sensing module (see at least abstract) comprising: a heat conducting substrate (i.e., aluminum foil) disposed on the first surface of the platform 40, the substrate (i.e., aluminum foil) having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses (i.e. cavities 13, 36) defined in the top surface; a protective layer of material (i.e., polyisobutylene surface coating layer; col. 53, lines 1-12) disposed on the top surface of the heat conducting substrate (i.e., aluminum foil); a thermographic composition disposed in each recess (i.e. cavity 13, 36); a transparent sealing layer (i.e., transparent cover sheet means or a plastic transparent cover means, see at least col. 41, lines 54-60) disposed over the heat conducting substrate (i.e., aluminum foil) to seal each recess (i.e., cavity), wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one colorant 1, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye(see at least col. 11, lines 1-24; col. 14, lines 5-35; col. 52, lines 12-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen with each temperature sensing module comprising: a heat conducting substrate disposed on the first surface of the platform, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1)    a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one colorant, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 33, Von Hollen discloses a device of claim 32 wherein the another of the lobes (10A, 10B, 10C; 30A, 30B, 30C) and platform 10 is conformable to a shape other than a human breast (see at least figs. 1 & 4-5).
In regards to claim 34, Von Hollen discloses a method for comparatively detecting temperature differentials in the same regions of a biological anatomy comprises:
A)    providing plural similarly thermographic temperature sensing devices (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) (see at least figs. 1 & 4-5), each device having a temperature sensing module comprising a plurality of linear arrays 19A-19N comprising a plurality of spaced apart recesses (see at least figs. 1 & 4-5);
B)    applying each thermographic temperature sensing devices (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) to one of symmetrically similar regions of the biological anatomy (i.e., breast) for a time duration; and
C)    comparing by visual inspection of the thermographic temperature sensing devices (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) after the time duration of whether a difference in color of the recesses of the plurality of linear arrays 19A-19N exists between two of the sensing devices indicating a temperature differential between symmetrically similar regions of the biological anatomy (see at least col. 6, lines 37-67; col. 7, lines 1-22).
Von Hollen discloses a method, as described above, that fails to explicitly teach a method comprising simultaneously applying each thermographic temperature sensing devices. However, since Von Hollen teaches that the application of the thermographic temperature sensing devices to both breasts should be performed in less than two minutes to insure accurate results (see at least col. 6, lines 55-58), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen comprising simultaneously applying each thermographic temperature sensing devices since Von Hollen teaches that the application of the thermographic temperature sensing devices to both breasts should be performed in less than two minutes to insure accurate results, which applying simultaneously applying each thermographic temperature sensing devices achieves.
	Von Hollen discloses a method, as described above, that fails to explicitly teach a method with each device having a temperature sensing module comprising: a heat conducting substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a thermographic composition disposed in each recess; wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye.
	However, Hof et al. teach that it is known to provide the method with each device having a temperature sensing module (see at least abstract) comprising: a heat conducting substrate (i.e., aluminum foil) having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses (i.e. cavities 13, 36) defined in the top surface; a thermographic composition disposed in each recess (i.e. cavity 13, 36); wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye (see at least col. 8, lines 52-64; col. 10, lines 36-68; col. 11, lines 1-24; col. 14, lines 5-35; col. 37, lines 38-42; col. 52, lines 12-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Von Hollen with each device having a temperature sensing module comprising: a heat conducting substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a thermographic composition disposed in each recess; wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 15-16 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (‘247) in view of Hof et al. (‘645) further in view of Lichtenstein et al. (US 5,621,028).
In regards to claim 15, Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein the activator comprises a UV absorber. However, Lichtenstein et al. teach that it is known to provide a device wherein the activator comprises a UV absorber (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the activator comprises a UV absorber as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Von Hollen as modified by Hof et al. discloses a device, as described above in claim 15, that fails to explicitly teach a device wherein the UV absorber is 2,2’, 4’4’ tetrahydroxybenzophenone, However, Lichtenstein et al. teach that it is known to provide a device wherein the UV absorber is 2,2’, 4’4’ tetrahydroxybenzophenone (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the UV absorber is 2,2’, 4’4’ tetrahydroxybenzophenone as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 23, Von Hollen as modified by Hof et al. discloses a device, as described above in claims 14 & 22, wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone. However, Lichtenstein et al. teach that it is known to provide a device wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Von Hollen as modified by Hof et al. discloses a device, as described above in claims 11, 14 & 22, wherein the thermographic compositions comprise 2,2’,4’4’-tetrahydroxybenzophenone. However, Lichtenstein et al. teach that it is known to provide a device wherein the thermographic compositions further comprise 2,2’,4’4’-tetrahydroxybenzophenone (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (‘247) in view of Hof et al. (‘645) further in view of Marsik (US 4,788,984).
While Von Hollen discloses a discloses a device in combination with a second device  (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) (see at least figs. 1 & 4-5; col. 6, lines 37-58), Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to teach a device in combination with instructional materials for using the device, wherein the device and second device in combination with instructional materials are packaged as a kit. 
However, Marsik teaches that it is known to provide a device 78 in combination with a second device 78 and instructional materials for using the device, wherein the device in combination with a second device and instructional materials 74 are packaged as a kit (10, 24) (see at least abstract, figs. 1 & 5; col. 4, lines 30-55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen as modified by Hof et al. in combination with instructional materials for using the device, wherein the device and second device in combination with instructional materials are packaged as a kit as taught by Marsik since such a modification would amount to applying a known technique (i.e. as taught by Marsik) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as provide a commercial unit that invludes instructions that explain the content of the kit, the use of each of the products contained in the kit and the manner in which method of use of the products is practiced in order to promote accurate use of the devices (see col. 3, lines 44-57 of Marsik)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (‘247) in view of Hof et al. (‘645) further in view of Smith (US 2017/0007170).
Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to explicitly teach a device further comprising a readable data structure disposed on one of the first and second surfaces of the platform.
However, Smith teaches that it is known to provide a device 100 further comprising a readable data structure 260 (barcode or QR code) disposed on one of the first and second surfaces of the platform (see at least abstract, figs. 1-4 & 8 and par 0021, 0025, 0031, 0039 & 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen as modified by Hof et al. further comprising a readable data structure disposed on one of the first and second surfaces of the platform as taught by Smith since such a modification would amount to applying a known technique (i.e. as taught by Smith) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing an identifier to identify the device attached to the user (see at least par 0031 of Smith)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2,490,933 to Tornquist et al. discloses a temperature indicator.
US 4,651,749 to Sagi discloses a cancer detection patch for early detection of breast cancer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791